SUMMARY ORDER

Arrowood Indemnity Co., as successor to Fire and Casualty Insurance Co. of Connecticut, appeals an order denying its motion for judgment and contempt against Trustmark Insurance Co. We assume the parties’ familiarity with the underlying facts, the procedural history (as implausible as that history may be), and the issues on appeal.
We review the district court’s legal conclusions de novo and its findings of fact for clear error. See, e.g., Zeiler v. Deitsch, 500 F.3d 157, 164 (2d Cir.2007); Huber v. Marine Midland Bank, 51 F.3d 5, 10 (2d Cir.1995). Upon such review, we conclude that Arrowood’s motion was appropriately denied, substantially for the reasons set forth in the district court’s well-reasoned March 29, 2013 Memorandum of Decision. See Arrowood Indem. Co. v. Trustmark Ins. Co., 938 F.Supp.2d 267 (D.Conn.2013).
We have considered all of Arrowood’s remaining arguments and conclude that they are without merit. The order of the district court is hereby affirmed.